Maxwell, Ch. J.
This is an action upon a policy of insurance against loss or damage to live stock by lightning to recover the value of a mule, which it is alleged was killed by lightning. The insurance company makes three defenses to the action: First, that the action was not brought within six months, as required by the terms of the policy; second, that the defendant in error has never furnished proofs of loss at the Chicago office of the company; and third, that the mule alleged to have been killed was but three months old, and was not covered by the policy.
There is a reply which need not be noticed.
On the trial of the cause the jury returned a verdict in favor of the defendant in error for the sum of $60, with interest at seven per cent from the time the mule is alleged to have been killed, $74.91 in all, upon which judgment was rendered.
No briefs were filed by either party, nor are any alleged errors pointed out, except in the assignments of error in the petition. Such being the case, we will examine the pleadings and evidence, and if the judgment is in conformity therewith it will be affirmed. Particular errors in a record must be pointed out in the briefs of the party complaining. An examination of the record in this case fails to disclose any material error, and the judgment is
Affirmed.
The other judges concur.